Citation Nr: 1443810	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee in excess of 10 percent prior to June 1, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to an increased rating for residuals of a left ankle fracture in excess of 10 percent.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to June 1969, and from September 1972 to December 1972.  The Veteran also had periods of service in the Navy Reserves.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On the February 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a July 2014 statement, the Veteran withdrew the request for a hearing; therefore, the request for a Board hearing has been withdrawn.

Further, in September 2013, the Veteran submitted a claim for a TDIU.  If a claimant or the record reasonably raises the question of unemployability due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On review, it appears that the RO initiated development of the Veteran's TDIU claim; however, it remains pending without final action.  See VCAA Notice letter dated July 2014.  The Board notes that in some non-precedential memorandum decisions individual judges of the United States Court of Appeals for Veterans Claims (Court) have taken the position that a remand for a raided TDIU issue is warranted even when the RO has already recognized a TDIU claim and identified the issue for adjudication.  Accordingly, the issue for a TDIU has been added to the list of issues on appeal as reflected on the title page.

The issues of entitlement to an increased rating for DJD of the left knee in excess of 10 percent prior to June 1, 2012, and in excess of 20 percent thereafter; entitlement to an increased rating for residuals of a left ankle fracture in excess of 10 percent; and entitlement to a TDIU are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has a current tinnitus disorder.  

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran's current tinnitus is not related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In a timely letter dated December 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiology examination in connection with the service connection claim for tinnitus in December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provided a rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Tinnitus
The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  He contends that his tinnitus symptoms began during service in 1966 and have persisted since service separation.  Specifically, the Veteran has stated that he was exposed to loud gunfire while serving as a trainer on a guncrew, which required being present on a gun mount without ear protection.  See December 2009 VA audiological examination report.  The Veteran has also stated that, "upon discharge from the US Navy, I knew that I had ringing/roaring in my ears, but at that time, no one knew about tinnitus.  I thought, like many others, that it was something that would eventually go away.  However, the ringing/roaring continued to this very day.  No one knew that tinnitus could be claimed as a service connected disability until a few years ago."  See Veteran's February 2010 VA Form 9. 

After a review of all the lay and medical evidence of record, the Board finds that the Veteran has a current disability of tinnitus.  A December 2009 VA audiological examination report notes a diagnosis of tinnitus.  Moreover, the Veteran has claimed that he has tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court recognized that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to acoustic trauma in service.  The Veteran has explained that his duties involved being a trainer in a gun mount and that the sounds of gunfire would reverberate inside the gun mount.  According to the Veteran, hearing protection was not issued at that time.  He further stated that being inside of a "steel box" exposed him to "extremely loud gunfire."  See Veteran's March 2009 and April 2009 statements.  The Veteran is competent to report loud noise exposure in service, as well as any symptoms of ringing in the ears that he experiences at any time.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  As such, the Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are consistent and also are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Board next finds that the competent and credible evidence of record weighs against a finding that the Veteran's tinnitus began during service or is etiologically related to service.  Service treatment records are absent for any complaints of tinnitus in service.  In a June 1969 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's ears was normal and tinnitus was not noted.  In subsequent August 1972 and April 1974 medical examination reports for the US Navy Reserves, the Veteran's ears were normal.  Notably, the Veteran checked "no" as to having any ear trouble or hearing loss at that time.  When the Veteran reenlisted in the Navy Reserves in October 1977, an audiogram was normal and the Veteran again checked "no" as to having any ear, nose, or throat trouble on physical examination.  
Further, service treatment records reflect that the Veteran sought treatment during service for other disorders, including a left knee disorder, left ankle disorder, anxiety, a nose injury, mole-like growth on his neck, and complaints of headaches and blurred vision.  The Board finds that, had the Veteran been experiencing tinnitus symptoms during service, in light of the record of extensive visits for treatment, such complaints would have been reflected by complaints or histories in the service treatment records, or history at the time of the separation examination report, which specifically asked him for a history of any abnormalities of the ears and hearing loss.  Such absence of complaints during service or at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience tinnitus at any time during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); AZ v. Shinseki, No. 2012-7046 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Although the Veteran now, pursuant to a VA compensation claim, asserts that his tinnitus began in service, the more contemporaneous service treatment records and Reserve service history, which show specific lay reporting of multiple complaints, and includes the June 1969 service separation examination, are negative for any contemporaneous complaints by the Veteran during service for treatment purposes, or evidence of abnormalities of the ears or hearing, including no diagnosis for tinnitus.  Therefore, the Board finds that service record evidence, which does not show tinnitus symptoms at any time during service, including at the time of discharge and soon after service, are of more probative value than the Veteran's assertions now, decades after service, for compensation purposes.  Further, the Veteran's in-service histories and complaints were made for treatment purposes, and therefore, have a high probative value.  Such lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  The Board finds that the lack of contemporaneous in-service complaints or treatment relating to tinnitus, and the denial of a history of symptoms or findings of tinnitus at the time of the Veteran's separation from service and soon after service, establish that the Veteran did not have tinnitus symptoms in service.

Additionally, the Board finds that the Veteran has not sought treatment for tinnitus and first reported symptoms of tinnitus in November 2007, decades after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention tinnitus symptoms at any time prior to the November 2007 service connection claim.  For example, In September 1974, the Veteran filed service connection claims for a left knee and left ankle disorders.  The Veteran did not report tinnitus or tinnitus-like symptoms at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation on various occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain tinnitus in service and a lack of tinnitus symptomatology at the time he filed the claims. Kahana, 24 Vet. App. at 438; AZ, No. 2012-7046; Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803(7).

The Board has also considered the Veteran's statement that he did not file a claim for tinnitus because he was unaware that tinnitus was a disability warranting service connection.  Although the Veteran's contention may offer some explanation as to why he did not file a claim prior to November 2007, it does not explain the lack of complaints or treatment for tinnitus to medical professionals for approximately 30 years after discharge from service.  The Board finds the evidence of history presented by the Veteran to medical providers after service, which includes an absence of complaint of tinnitus, to be highly probative.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran's experience in filing other VA compensation claims, in addition to the lack of report of tinnitus symptoms for over 30 years after service separation, weigh against the Veteran's credibility that he was unaware that tinnitus was a disability warranting service connection.

The evidence also includes a December 2009 VA audiology examination which was obtained to assist in determining the likely etiology of the Veteran's tinnitus.  In the December 2009 VA opinion, which weighs against the claim, the Veteran reported that his tinnitus began in 1966.  The VA examiner confirmed the diagnosis of tinnitus and opined that it was less likely than not that currently diagnosed tinnitus was etiologically related to the gunfire aboard ship (acoustic trauma).  In support of this opinion, the VA examiner stated that the reenlistment examination report in 1977 revealed normal hearing and the Veteran specifically checked "no" as to having any ear condition.  

The Board finds that the December 2009 VA examination report and opinion adequately address the question of whether tinnitus was incurred in or related to service.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiology examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The history the VA examiner relied upon, which includes an absence of in-service symptoms of tinnitus, is an accurate history that is consistent with the Board's findings in this case.  There is no contradicting medical opinion of record; therefore, the Board finds the VA examiner's opinion to be of great probative value.  The remaining evidence of record, to include post-service treatment records does not demonstrate that the Veteran's currently diagnosed tinnitus is related to service. 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.  

REMAND

In July 2014, additional pertinent medical evidence was added to the Veteran's VBMS electronic claims file.  This evidence includes SSA disability records and VA treatment records from the Salisbury and Asheville VA Medical Centers.  This evidence, which pertains in part to the Veteran's left knee and left ankle disabilities, was submitted after the issuance of the most recent supplemental statement of the case, dated in September 2013.  A waiver of consideration by the agency of original jurisdiction is not of record.  Under 38 C.F.R. § 20.1304(c) (2014), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issues of an increased rating for DJD of the left knee and an increased rating for residuals of a left ankle fracture in light of all additional evidence added to the record.  

2.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  

3.  If the benefits sought on appeal are denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


